Citation Nr: 1608205	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ear hearing loss.

2.  Entitlement to a higher initial disability rating for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disability), in excess of 10 percent from December 10, 2004 to September 22, 2015, and in excess of 20 percent from September 22, 2015. 

3.  Entitlement to a higher initial disability rating for DDD of the cervical spine (cervical spine disability), in excess of 10 percent from February 18, 2009 to September 22, 2015, and in excess of 20 percent from September 22, 2015. 

4.  Entitlement to a higher initial disability rating for right upper extremity cubital tunnel syndrome (CTS), in excess of 20 percent from February 18, 2009 to September 22, 2015, and in excess of 30 percent from September 22, 2015.  

5.  Entitlement to a higher initial disability rating for left upper extremity CTS in excess of 20 percent for the entire initial rating period from February 18, 2009.

6.  Entitlement to a higher initial disability rating for left lower extremity sciatica, in excess of 10 percent from December 10, 2004 to September 22, 2015, and in excess of 20 percent from September 22, 2015.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1978 to March 1985.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ear hearing loss, initially assigning a noncompensable (0 percent) disability rating effective April 29, 2004; granted service connection for lumbar spine DDD, initially assigning a 10 percent disability rating effective December 10, 2004; granted service connection for cervical spine DDD, initially assigning a 10 percent disability rating effective February 18, 2009; granted service connection for left lower extremity sciatica, initially assigning a 10 percent disability rating effective December 10, 2004; and granted service connection for right and left upper extremity CTS, initially assigning a 20 percent disability rating for each upper extremity effective February 18, 2009.  A November 2015 rating decision assigned a 20 percent disability rating for the lumbar spine DDD from September 22, 2015; a 20 percent disability rating for the cervical spine DDD from September 22, 2015; a 20 percent disability rating for left lower extremity sciatica from September 22, 2015; and a 30 percent disability rating for right upper extremity CTS from September 22, 2015.  

Although higher ratings have been assigned for the lumbar spine, cervical spine, left lower extremity sciatica, and right upper extremity CTS disabilities for part of the initial rating period on appeal, as reflected in the November 2015 rating decision, the issues remain in appellate status as the maximum rating has not been assigned for each disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In December 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain outstanding VA treatment records, and to provide the Veteran with VA examinations.  This was accomplished and the Board finds that the AOJ substantially complied with the December 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

A September 2014 VA Form 21-22 shows that the Veteran was represented by an attorney.  In January 2015, that representation was withdrawn by the attorney (representative); therefore, the Veteran is unrepresented in this appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. For the entire rating period from April 29, 2004, the evidence demonstrated no worse than Level I hearing acuity in the service-connected left ear, and does not show deafness in the non-service-connected right ear.  

2. For the initial rating period from December 10, 2004 to September 22, 2015, the lumbar spine disability was manifested by forward flexion to 60 degrees and combined range of motion of the lumbar spine of 130 degrees, including due to pain and other orthopedic factors. 

3. For the entire initial rating period from December 10, 2004, the lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

4. For the entire initial rating period from December 10, 2004, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

5. For the initial rating period from February 18, 2009 to September 22, 2015, the cervical spine disability was manifested by painful motion, stiffness, forward flexion of the cervical spine to 45 degrees, and combined range of motion of the cervical spine of 220 degrees, including due to pain and other orthopedic factors. 

6. For the initial rating period from February 18, 2009 to September 22, 2015, the cervical spine disability was not manifested by forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal spinal contour.

7. For the initial rating period from February 18, 2009 to September 22, 2015, the cervical spine disability did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

8. For the initial rating period from September 22, 2015, the cervical spine disability has been manifested by painful motion, stiffness, forward flexion of the cervical spine to 35 degrees, and combined range of motion of the cervical spine of 205 degrees.

9. For the initial rating period from September 22, 2015, the cervical spine disability has not been manifested by forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

10.   For the initial rating period from September 22, 2015, the cervical spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

11.   For the initial rating period from February 18, 2009 to September 22, 2015, the right upper extremity CTS did not result in disability comparable to moderate incomplete paralysis of the upper radicular group of the right upper extremity.

12.   For the initial rating period from February 18, 2009 to September 22, 2015, the left upper extremity CTS did not result in disability comparable to moderate incomplete paralysis of the upper radicular group of the left upper extremity.

13.   For the initial rating period from September 22, 2015, the right upper extremity CTS has not resulted in disability comparable to severe incomplete paralysis of the upper radicular group of the right upper extremity.

14.   For the initial rating period from September 22, 2015, the left upper extremity CTS has not resulted in disability comparable to severe incomplete paralysis of the upper radicular group of the left upper extremity.

15.   For the initial rating period from February 18, 2009 to September 22, 2015, the left lower extremity sciatica did not result in disability comparable to moderate incomplete paralysis of the sciatic nerve of the left lower extremity.

16.   For the initial rating period from September 22, 2015, the left lower extremity sciatica has not resulted in disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.



CONCLUSIONS OF LAW

1. For the entire initial rating period from April 29, 2004, the criteria for an initial compensable rating for left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for lumbar spine DDD have been met for the initial rating period from December 10, 2004 to September 22, 2015.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3. For the initial rating period from September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for lumbar spine DDD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

4. For the initial rating period from February 18, 2009 to September 22, 2015, the criteria for an initial disability rating in excess of 10 percent for cervical spine DDD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

5. For the initial rating period from September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for DDD of the cervical spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

6. For the initial rating period from February 18, 2009 to September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for right upper extremity CTS have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2015).

7. For the initial rating period from February 18, 2009 to September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for left upper extremity CTS have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2015).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, and no higher, for right upper extremity CTS have been met for the initial rating period from September 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2015).

9. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, and no higher, for left upper extremity CTS have been met for the initial rating period from September 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2015).

10.   For the initial rating period from April 29, 2004 to September 22, 2015, the criteria for an initial disability rating in excess of 10 percent for left lower extremity sciatica have been not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

11.   For the initial rating period from September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for left lower extremity sciatica have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeals for higher initial ratings arise from disagreement with the initial ratings following the grants of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, Social Security Administration (SSA) disability records, and the Veteran's written statements.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

VA most recently examined the left ear hearing loss disability in October 2015.  This examination is adequate for purposes of rating the service-connected left ear hearing loss disability.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered an opinion regarding the severity of the left ear hearing loss disability.  The examination report contains all the findings needed to evaluate the claim for a higher initial rating for left ear hearing loss, including the Veteran's history and a rationale for all opinions given, and addresses the functional effects caused by the left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak at 455.  

VA most recently examined the remaining disabilities on appeal in September 2015.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the disabilities on appeal supported by clinical data.  See Barr, 21 Vet. App. at 312.

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the September 2015 VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's cervical spine is used repeatedly over a period of time (beyond the repeated range of motion testing as performed during the VA examination pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the September 2015 VA examiner explained that he was unable to provide this information in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups because the Veteran was not experiencing a flare-up at the time of the September 2015 examination.

In this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the cervical spine disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups or when he experiences neck pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with the Veteran's lay reports of symptoms, are sufficient to rate the cervical spine disability on appeal because all of these provide a uniform disability picture during the rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, including lay reports by the Veteran of history, symptoms, complaints, and functional limitations, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the issue of entitlement to a higher initial rating for the cervical spine disability.  
38 C.F.R. § 3.159(c)(4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Disability Rating Analysis for Left Ear Hearing Loss 

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2000, 3,000, and 4,000 cycles per second.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for left ear hearing loss for the entire initial rating period from April 29, 2004.  The Veteran generally contends that a higher initial rating is warranted.  See, e.g., May 2009 notice of disagreement.  The Veteran has reported difficulty hearing and understanding speech especially in noisy environments, difficulty hearing female talkers, and trouble hearing televisions set to low volume.  See February 2009 and October 2015 VA examination reports.  After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that an initial compensable disability rating for the service-connected left ear hearing loss is not warranted for the entire initial rating period from April 29, 2004.  

The Veteran underwent private audiometric testing in April 2005 and June 2005.  While the April 2005 and June 2005 private audiometric examination reports do not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.

It is unclear whether the documented speech discrimination percentages in the April 2005 private audiometric examination report were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating and, if so, would also warrant further assistance to determine from the private audiology examiners which type of speech discrimination testing was used (see Savage at 249); however, the Board finds that even the lowest speech discrimination results (80 percent in the right ear and 96 percent in the left ear) would not warrant a compensable rating for left ear hearing loss for any period. 

The Board has considered and weighed the results of the April 2005 private audiometric testing showing puretone thresholds, in decibels (dB), as follows:



HERTZ

1000
2000
3000
4000
RIGHT
40
45
70
85
LEFT
15
15
75
85

These results yield a puretone threshold average of 60 decibels in the right ear and 47.5 decibels in the left ear.  Speech recognition scores in April 2005 were recorded at 80 percent in the right ear and 96 percent in the left ear, although it is unclear whether the documented speech discrimination percentages were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a). 

Even if the Board were to assume that the April 2005 private audiology examination included speech discrimination percentages using Maryland CNC testing, these results would not warrant a compensable rating.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the April 2005 private audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 47. 5 dB and speech discrimination score of 96 percent) and, a Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  The intersection point under Table VII shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  38 C.F.R. 
§ 4.85.  Additionally, the left ear readings reported by the April 2005 private examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

As noted above, Table VIA, for hearing impairment based only on the puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  The April 2005 private examiner did not indicate that use of speech recognition testing is not appropriate.  

The Board has considered and weighed the results of the June 2005 private audiometric testing showing puretone thresholds, in dB, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
40
65
80
LEFT
5
0
65
85

These results yield a puretone threshold average of 53.75 decibels in the right ear and 38.75 decibels in the left ear.  The June 2005 private audiology examination report does not contain speech recognition testing scores. 

Given that the June 2005 private audiology examination does not include Maryland CNC test results, and does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), the Board will use the June 2005 private examination report's puretone averages together with the more favorable valid results in the February 2009 VA examination report's Maryland CNC word recognition scores to determine the disability rating.  See 38 C.F.R. § 4.2.  Under the guidelines set forth in 38 C.F.R. 
§ 4.85, the audiometric results from the June 2005 private audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 38.75 dB and speech discrimination score of 90 percent from the February 2009 VA audiology examination report) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the June 2005 private audiology examination.  38 C.F.R. § 4.85.  Additionally, the left ear readings reported by the June 2005 private examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in February 2009, puretone thresholds, in decibels (dB), were recorded as follows:



HERTZ

1000
2000
3000
4000
RIGHT
50
55
65
90
LEFT
15
5
70
90

These results yield a puretone threshold average of 65 for the right ear and 45 for the left ear.  38 C.F.R. § 4.85(d).  Word recognition scores, based on the Maryland CNC test, were 48 percent in the right ear and 90 percent in the left ear.  The pertinent diagnosis was left ear sensorineural hearing loss.

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the February 2009 VA audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 45 dB and speech discrimination score of 90 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the February 2009 VA audiology examination.  38 C.F.R. § 4.85.  Additionally, the left ear readings reported by the February 2009 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in October 2015, puretone thresholds, in dB, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
55
75
95
LEFT
20
25
80
90

These results yield a puretone threshold average of 70 for the right ear and 53.75 for the left ear.  38 C.F.R. § 4.85(d).  Word recognition scores, based on the Maryland CNC test, were 52 percent in the right ear and 96 percent in the left ear.  The pertinent diagnosis was left ear sensorineural hearing loss.

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the October 2015 VA audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 53.75 dB and speech discrimination score of 96 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the October 2015 VA audiology examination.  38 C.F.R. § 4.85.  Additionally, the left ear readings reported by the October 2015 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

While the Veteran has reported difficulty with hearing others, recognizing speech, and hearing the television, which he reports has impacted social and occupational functioning, the percentage of speech recognition in the service-connected left ear reflects high speech discrimination ability throughout the initial rating period on appeal.  Neither the Veteran nor the representative has contended that the hearing examinations are deficient in rating the left ear hearing loss.

Despite the Veteran's general contention that the service-connected left ear hearing loss is severe enough to warrant a compensable rating for the entire initial rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating at any time during the rating period on appeal.  The Board does not find evidence that the rating assigned for left ear hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher (compensable) initial rating for left ear hearing loss for the entire initial rating period from April 29, 2004.  38 C.F.R. §§ 4.3, 4.7. 


Spine Ratings Legal Authority

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Initial Rating Analysis for Lumbar Spine DDD 

The Veteran is in receipt of a 10 percent rating for the lumbar spine disability for the initial rating period from December 10, 2004 to September 22, 2015, and a 20 percent rating from September 22, 2015 under the General Rating Formula.  The Veteran has generally contended that a higher rating of at least 40 percent is warranted for the lumbar spine disability.  See May 2009 notice of disagreement.  The February 2009 VA examination report reflects that the Veteran reported pain and stiffness in the lumbar spine.  The Veteran rated the pain at 6 out of 10, with flare-ups of pain, which he rated at 8 out of 10 with prolonged standing and walking.  The September 2015 VA examination report shows that the Veteran reported pain, which he rated at 5 out of 10, with flare-ups rated at 8 out of 10.  The Veteran also described functional impairment of being unable to lift objects off the ground and that he reclines on either side to perform ground level work as required by his job.  See September 2015 VA examination report.

After a review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from December 10, 2004 to September 22, 2015, the evidence is in relative equipoise that the lumbar spine disability more nearly approximated forward flexion to 60 degrees to warrant a 20 percent rating for the above-referenced period.  The February 2009 VA examiner recorded forward flexion of the lumbar spine to 70 degrees, with onset of pain at 60 degrees.  While the February 2009 VA examination took place more than four years after the Veteran filed the claim for service connection for the lumbar spine in December 2004, this examination is the first VA examination offered to the Veteran during the appeal period.  Moreover, the VA treatment records prior to the February 2009 VA examination show similar complaints of pain and stiffness in the lumbar spine, but do not contain range of motion measurements.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the lumbar spine disability more nearly approximated forward flexion greater than 30 degrees but not greater than 60 degrees to warrant a 20 percent rating for the initial rating period from December 10, 2004 to September 22, 2015.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a (General Rating Formula).

Because the Board is granting a 20 percent rating for the period from December 10, 2004 to September 22, 2015, the Veteran will be in receipt of a 20 percent rating for the entire initial rating period from December 10, 2004.  The Board will proceed to analyze whether a disability rating in excess of 20 percent is warranted for the lumbar spine disability at any time during the entire initial rating period from December 10, 2004.  

After a review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period from December 10, 2004, the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  At no time during the initial rating period from December 10, 2004, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain, did the lumbar spine disability manifest forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

Throughout the initial rating period from December 10, 2004, the lumbar spine disability has manifested painful motion, stiffness, forward flexion to 60 degrees, and combined range of motion of the lumbar spine of 130 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  There are also clinical findings that the Veteran had guarding, localized tenderness, and muscle spasm that resulted in abnormal gait or abnormal spinal contour.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

The February 2009 VA examination report shows that the Veteran had forward flexion to 70 degrees (with pain onset at 60 degrees), extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees (with pain onset at 20 degrees), and left lateral rotation to 25 degrees (with pain onset at 20 degrees), with a combined range of motion of the lumbar spine of 170 degrees (150 degrees after considering pain, stiffness, and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing).  The February 2009 VA examiner noted that while the Veteran had an antalgic gait, there was no paraspinal muscle spasm, localized tenderness, or weakness in the thoracolumbar spine.  The February 2009 VA examiner diagnosed lumbar degenerative disc disease.  

The September 2015 VA examination report shows that the Veteran had forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees, with a combined range of motion of the lumbar spine of 130 degrees, to include as due to pain, stiffness, and other orthopedic DeLuca and 
38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The September 2015 VA examiner noted that the Veteran had muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spinal contour.  The September 2015 VA examiner diagnosed lumbar degenerative disc disease, IVDS, and spinal fusion. 

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain, stiffness, guarding, localized tenderness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with prolonged sitting and walking, and lifting.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, guarding, or localized tenderness, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under the General Rating Formula either directly as limitation of motion, muscle spasm, guarding, tenderness, or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  To the extent that the Veteran has antalgic gait or abnormal spinal contour resulting from severe muscle spasms, localized tenderness, or guarding, such symptoms are contemplated in the 20 percent rating under the General Rating Formula.

The Veteran has generally advanced that he has constant pain and stiffness in the lumbar spine.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 43, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The September 2015 VA examiner noted that the Veteran had no ankylosis of the lumbar spine.  In this case, in granting the 20 percent rating for the lumbar spine disability, the Board has fully considered and rated the functional limitation resulting from pain, stiffness, and muscle spasm, to include during flare-ups.  

The weight of the evidence demonstrates that during the entire initial rating period from December 10, 2004 the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the initial rating period from December 10, 2004.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher rating of 40 percent under the General Rating Formula at any time during the entire initial rating period from December 10, 2004.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

While the record indicates that the Veteran has IVDS, the record shows no incapacitating episodes as a result of the lumbar spine disability.  See, e.g., September 2015 VA examination report (noting that the Veteran had no incapacitating episodes requiring bed rest as a result of IVDS).  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during any 12-month period on appeal, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, IVDS Rating Formula.  



Neurologic Manifestations of Lumbar Spine Disability 

The record reflects that the Veteran is already in receipt of separate ratings for left and right lower extremity sciatica associated with the lumbar spine disability.  The issue of entitlement to a higher initial rating for left lower extremity sciatica is before the Board and will be discussed below.  

As to the right lower extremity sciatica, a November 2015 rating decision granted service connection for right lower extremity sciatica, initially assigning a 20 percent disability rating effective September 22, 2015.  The Veteran was notified of this decision on December 6, 2015, but has not appealed this rating decision; therefore, the issue of a higher rating for right lower extremity sciatica is not before the Board on appeal.  Further, the period of appealing the November 2015 rating decision has not expired (within one year from the date of mailing of notice of the rating decision).  

The Board finds that a separate rating for neurological impairment associated with the lumbar spine disability is not otherwise warranted for any part of the initial rating period.  The February 2009 and September 2015 VA examination reports show no bowel or bladder dysfunction or other neurologic abnormalities as a result of the lumbar spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment, other than the service-connected right and left lower extremity sciatica, is not warranted for any part of the initial rating period.

Initial Rating Analysis for Cervical Spine DDD 

The Veteran is in receipt of a 10 percent rating for the cervical spine disability for the initial rating period from February 18, 2009 to September 22, 2015, and a 20 percent rating from September 22, 2015 under the General Rating Formula.  The Veteran has generally contended that a higher rating of at least 40 percent is warranted for the cervical spine disability.  See May 2009 notice of disagreement.


Cervical Spine Disability Rating from February 18, 2009 to September 22, 2015

After a review of all the evidence, both lay and medical, the Board finds that, for the initial rating period from February 18, 2009 to September 22, 2015, the criteria for an initial disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent under the General Rating Formula would require forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For the initial rating period from February 18, 2009 to September 22, 2015, the cervical spine disability has been manifested by painful motion, stiffness, forward flexion of the cervical spine to 45 degrees, and combined range of motion of the cervical spine of 220 degrees.

The February 2009 VA examination report reflects that the Veteran reported pain and stiffness in the cervical spine.  Range of motion testing revealed cervical spine forward flexion to 45 degrees, extension to 35 degrees (with pain onset at 30 degrees), left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 60 degrees (with pain onset at 50 degrees), and right lateral rotation to 50 degrees (with pain onset at 45 degrees, with a combined range of motion of the cervical spine of 240 degrees (220 degrees after considering pain, stiffness, and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing).  The Board finds that the demonstrated range of motion does not more nearly approximate limitation of flexion to 30 degrees or combined range of motion to 170 degrees or less, as needed for the next higher (20 percent) disability rating.

The February 2009 VA examiner noted that, while the Veteran had an antalgic gait, there was no paraspinal muscle spasm, tenderness, or weakness in the cervical spine; therefore, an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula for any part of the initial rating period from February 18, 2009 to September 22, 2015.  38 C.F.R. § 4.71a.  Because range of motion testing shows that the Veteran was able to move the cervical spine (including full range of cervical spine flexion), a higher rating under the General Rating Formula based on ankylosis is not warranted.  Id.

The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, the Veteran's cervical disability has caused pain and stiffness, which have restricted overall motion.  The Veteran has consistently reported chronic cervical spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the February 2009 VA examination report indicates ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the cervical spine disability.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 20 percent under the General Rating Formula at any time during the entire initial rating period from February 18, 2009 to September 22, 2015.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca. 

The Board further finds that, for the initial rating period from February 18, 2009 to September 22, 2015, a higher (20 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The February 2009 VA examination report notes that the Veteran denied having any incapacitating episodes as a result of IVDS during the previous 12-month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least two weeks but less than four weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.



Cervical Spine Disability Rating from September 22, 2015

After a review of all the evidence, both lay and medical, the Board finds that, for the initial rating period from September 22, 2015, the criteria for an initial disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent under the General Rating Formula would require forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine.

For the initial rating period from September 22, 2015, the cervical spine disability has been manifested by painful motion, stiffness, forward flexion of the cervical spine to 35 degrees, and combined range of motion of the cervical spine of 205 degrees.

The September 2015 VA examination report shows that the Veteran reported neck pain, which he rated at 5 out of 10, with flare-ups rated at 8 out of 10, as well as functional impairment of limitation on overhead work.  Upon examination in September 2015, the VA examiner recorded cervical spine flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 20 degrees, with a combined range of motion of the cervical spine of 205 degrees, to include as due to pain, stiffness, and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The September 2015 VA examiner noted that the Veteran had cervical muscle spasm, localized tenderness, and guarding that resulted in abnormal spinal contour.  The Board finds that this does not more nearly approximate limitation of flexion to 15 degrees or favorable ankylosis of the cervical spine, as needed for the next higher (30 percent) disability rating.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss (including limitation on overhead work) due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there cervical spine disability has caused pain, which has restricted overall motion. The Veteran has consistently reported chronic cervical spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 30 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the cervical spine disability.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating under the General Rating Formula at any time during the initial rating period from September 22, 2015.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca. 

The Board further finds that, for the initial rating period from September 22, 2015, a higher (40 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The September 2015 VA examination report notes no incapacitating episodes of IVDS during the previous 12-month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least four weeks but less than 5 weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7. 

Neurologic Manifestations of the Cervical Spine Disability 

The record reflects that the Veteran is already in receipt of separate ratings for right and left upper extremity CTS associated with the cervical spine disability, which are before the Board on appeal and are discussed below.  The Board finds that a separate rating for neurological impairment associated with the cervical spine disability is not otherwise warranted for any part of the initial rating period.  The February 2009 and September 2015 VA examination reports show clinical findings of no bowel or bladder dysfunction or any other neurologic abnormality as a result of the cervical spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment, other than the service-connected right and left upper extremity CTS, is not warranted for any part of the initial rating period.

Initial Rating Analysis for Right and Left Upper Extremity CTS

The Veteran is in receipt of a 20 percent rating for the right upper extremity CTS for the initial rating period from February 18, 2009 to September 22, 2015, and a 30 percent rating from September 22, 2015 under DC 8514.  The Veteran is also in receipt of a 20 percent rating for the left upper extremity CTS for the entire initial rating period from February 18, 2009.  The Veteran has generally contended that a higher rating of at least 50 percent is warranted for the right upper extremity CTS, and a higher rating of at least 40 percent is warranted for the left upper extremity CTS.  See May 2009 notice of disagreement.  The record reflects that the Veteran is right hand dominant.  See, e.g., September 2015 VA examination report.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

In this case, while the February 2009 VA examiner diagnosed bilateral upper extremity cubital tunnel syndrome that involved the ulnar nerve distribution bilaterally, the September 2015 VA examination report shows that the nerves involved are the upper radicular group (fifth and sixth cervicals).  Moreover, because service connection for the right and left upper extremity CTS disabilities was granted as secondary to the service-connected cervical spine disability, the Board finds that there was upper radicular group involvement since the beginning of the appeal period even though the record only showed involvement of the ulnar nerves initially.  Based on the foregoing, and given the subjective reports and clinical findings, and resolving reasonable doubt in favor of the Veteran, the Board finds that DC 8510 is more appropriate for rating the service-connected right and left upper extremity CTS disabilities because DC 8510 specifically provides subjective and objective rating criteria for the type of nerves involved secondary to the service-connected cervical spine disability.  For this reason, the change of DC to 8510 is more appropriate because it recognizes the nature of the disability, and is more favorable to the Veteran in this case, as discussed below.  

Under DC 8510, a 20 percent disability rating is warranted for mild incomplete paralysis of the upper radicular group of the major or minor upper extremity.  A 40 percent disability rating is warranted for moderate incomplete paralysis of the major side, and a 30 percent rating is warranted for moderate incomplete paralysis of the minor side.  A 50 percent disability rating is warranted for severe incomplete paralysis of the major side, and a 40 percent rating is warranted for moderate incomplete paralysis of the minor side.  A disability rating of 60 percent is assigned for complete paralysis of the minor upper radicular group.  A disability rating of 70 percent is assigned for complete paralysis of the major upper radicular group. 

Under DC 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of the major radial nerve, or mild or moderate incomplete paralysis of the major radial nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major radial nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the minor radial nerve.  A 50 percent disability rating is warranted for severe incomplete paralysis of the major radial nerve.  A disability rating of 60 percent is assigned for complete paralysis of the minor radial nerve.  A disability rating of 70 percent is assigned for complete paralysis of the major radial nerve. 

Generally, neurological disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8610, 8614.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8710, 8714.

Right and Left Upper Extremity CTS Disability Ratings from February 18, 2009 to September 22, 2015 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right and left upper extremity CTS disabilities resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the right (major) or left (minor) upper radicular groups, so as to warrant a 40 percent rating for the right upper extremity CTS or a 30 percent rating for the left upper extremity at any point during the initial rating period from February 18, 2009 to September 22, 2015.

The February 2009 VA examination report shows that the Veteran reported loss of sensation in both hands, as well as loss of dexterity and weakness in the left hand.  Upon examination in February 2009, the VA examiner assessed normal muscle tone and bulk with no evidence of atrophy in either upper extremity, as well as mild weakness in the hand intrinsics bilaterally, left greater than right.  Otherwise, the Veteran had full strength in the upper extremities, as well as normal reflexes in the biceps, brachioradialis, and triceps of the right upper extremity.  The February 2009 VA examiner noted absent reflexes in the left upper extremity triceps, and decreased reflexes in the left upper extremity biceps and brachioradialis.  The February 2009 VA examiner also noted that there was objective evidence of decreased sensation in the ulnar nerve distribution bilaterally. 

The Board finds that the disability picture provided by the above-referenced lay and medical evidence more nearly approximates mild incomplete paralysis of the right and left upper extremities than moderate incomplete paralysis of the right and left upper extremities, so does not warrant an initial rating in excess of 20 percent for right or left upper extremity CTS for the initial period from February 18, 2009 to September 22, 2015.  Throughout this period, the Veteran had mild weakness and decreased sensation in the right upper extremity, as well as mild weakness, decreased sensation, and absent or decreased reflexes in the left upper extremity.  There was no evidence of muscle atrophy in the right or left upper extremities at any point during this period.  The Board finds that all of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right and left upper extremities and do not more nearly approximate moderate incomplete paralysis of the right and left upper extremities.  38 C.F.R. § 4.124a, DC 8514.

Based on the foregoing, a disability rating in excess of 20 percent for right or left upper extremity CTS is not warranted for the initial rating period from February 18, 2009 to September 22, 2015 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent for the right or left upper extremities under DC 8510 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Right and Left Upper Extremity CTS Disability Ratings from September 22, 2015 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is in relative equipoise as to whether the right and left upper extremity CTS have resulted in upper radicular group involvement that more nearly approximates moderate incomplete paralysis of the right (major) and left (minor) upper radicular group, so as to warrant a 40 percent rating for the right upper extremity CTS and a 30 percent rating for the left upper extremity CTS for the initial rating period from September 22, 2015.  See 38 C.F.R. § 4.124a, DC 8510.

The September 2015 VA examination report shows that the Veteran reported mild to moderate pain in both upper extremities, as well as moderate numbness and paresthesias and/or dysesthesias bilaterally.  The Veteran also reported crepitation on bilateral radial rotation.  Upon examination in September 2015, the VA examiner noted that the Veteran had full strength in both upper extremities with elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  The September 2015 VA examiner found that reflexes were absent in both upper extremity biceps, triceps, and brachioradialis.  Sensory examination in September 2015 showed normal sensation to light touch in the shoulders and inner and outer arms, as well as decreased sensation to light touch in the hands and fingers.  The September 2015 VA examiner assessed moderate incomplete paralysis of the upper radicular group bilaterally.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial disability rating of 40 percent is warranted for the right (major) upper extremity CTS and an initial disability rating of 30 percent is warranted for the left (minor) upper extremity CTS.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right and left upper extremity CTS resulted in upper radicular group involvement that more nearly approximates severe incomplete paralysis of the right (major) and left (minor) upper radicular groups, so as to warrant a 50 percent rating for the right upper extremity CTS or a 40 percent rating for the left upper extremity CTS for the initial rating period from September 22, 2015.  See 38 C.F.R. § 4.124a, DC 8510.  The September 2015 VA examiner assessed that the right and left upper extremity CTS resulted in upper radicular group involvement that more nearly approximates moderate, rather than severe, incomplete paralysis of the right (major) and left (minor) upper radicular groups.  The September 2015 VA examiner also assessed mild to moderate symptoms and opined that sensory involvement was normal in the shoulders and inner/outer forearms and decreased in the hands and fingers.  While the September 2015 VA examiner assessed absent tendon reflexes in both upper extremities, such impairment is considered in the grant of a 40 percent rating for the right upper extremity and a 30 percent rating for the left upper extremity based on moderate incomplete paralysis of the upper radicular groups.  The September 2015 VA examiner also opined that the Veteran had full strength in both upper extremities and found no muscle atrophy in either extremity.  The Board finds that all of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left upper extremities and do not more nearly approximate severe incomplete paralysis of the right and left upper extremities.  38 C.F.R. § 4.124a, DC 8514.

Based on the foregoing, disability ratings in excess of 40 percent for the right upper extremity CTS and in excess of 30 percent for the left upper extremity CTS are not warranted for the initial rating period from September 22, 2015 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 40 percent (right side) and 30 percent (left side) under DC 8510 based on the relevant symptomatology and impairment.  
38 C.F.R. § 4.124a.

Initial Rating Analysis for Left Lower Extremity Sciatica

The Veteran is in receipt of a 10 percent disability rating for the left lower extremity sciatica for the initial rating period from December 10, 2004 to September 22, 2015, and a 20 percent rating from September 22, 2015 under DC 8520.  38 C.F.R. 
§ 4.124a.  The Veteran has generally contended that a higher rating of at least 20 percent is warranted for the right lower extremity sciatica.  See May 2009 notice of disagreement.  DC 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

Left Lower Extremity Sciatica Disability Rating from December 10, 2004 to September 22, 2015

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the left lower extremity sciatica disability resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the sciatic nerve, so as to warrant a 20 percent rating at any point during the initial rating period from December 10, 2004 to September 22, 2015.

A June 2006 VA treatment record shows that the Veteran complained of left leg pain and numbness.  An August 2006 VA treatment record shows complaints of left leg numbness and tingling.  An October 2006 VA treatment records lists sciatic nerve restriction on the Veteran's active problems list.  During the February 2009 VA examination, the Veteran reported numbness and weakness in the left lower extremity from the hip to the knee.  Upon examination in February 2009, the VA examiner assessed normal muscle tone and bulk and normal strength in the left lower extremity.  The February 2009 VA examiner noted that the Veteran had normal reflexes of the left patella, and absent left ankle jerk reflexes.  The Veteran diagnosed lumbar degenerative disk disease with resultant left lower extremity sciatica.

The Board finds that the disability picture provided by the above-referenced VA examination report and VA treatment records more nearly approximates mild incomplete paralysis of the left lower extremity than moderate incomplete paralysis of the left lower extremity, so does not warrant an initial rating in excess of 10 percent for the left lower extremity sciatica for the initial rating period from December 10, 2004 to September 22, 2015.  Throughout this period, the Veteran had pain, numbness, and tingling in the left lower extremity, which had no effect on range of motion of the left lower extremity joints.  Moreover, the February 2009 VA examination showed normal left lower extremity strength and reflexes (except for left ankle reflexes), with no evidence of muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the left lower extremity and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 10 percent for the left lower extremity sciatica is not warranted for the initial rating period from December 10, 2004 to September 22, 2015 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Left Lower Extremity Sciatica Disability Rating from September 22, 2015

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the left lower extremity sciatica disability resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the sciatic nerve, so as to warrant a 40 percent rating at any point during the initial rating period from September 22, 2015.

During the September 2015 VA examination, the Veteran reported left leg pain that radiated from the back.  The Veteran described mild constant pain, as well as moderate intermittent pain, numbness, and paresthesias and/or dysesthesias.  Upon examination in September 2015, the VA examiner assessed normal left lower extremity strength upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension with no muscle atrophy.  The September 2015 VA examiner noted decreased reflexes at the left knee and ankle.  Sensory examination in September 2015 showed normal sensation to light touch in the left thigh and knee, decreased sensation in the lower left leg and ankle, and absent sensation in the left foot and toes.  Left straight leg raising test was positive.  Based on the foregoing, the September 2015 VA examiner assessed moderate incomplete paralysis of the sciatic nerve. 

The Board finds that the disability picture provided by the September 2015 VA examination report more nearly approximates moderate incomplete paralysis of the left lower extremity than moderately severe incomplete paralysis of the left lower extremity, so does not warrant an initial rating in excess of 20 percent for left lower extremity sciatica for the initial rating period from September 22, 2015.  Throughout this period, the Veteran had pain, numbness, and tingling in the left lower extremity, which had no effect on range of motion of the left lower extremity joints.  Moreover, the September 2015 VA examination report showed an assessment of moderate incomplete paralysis of the left lower extremity and no muscle atrophy.  The Board finds that the 20 percent disability rating assigned for this period reflects the September 2015 VA examiner's findings of  decreased reflexes in the left knee and ankle, decreased sensation in the lower left leg and ankle, and absent sensation in the left foot and toes.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the left lower extremity and do not more nearly approximate moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 20 percent for left lower extremity sciatica is not warranted for the initial rating period from September 22, 2015 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left ear hearing loss, lumbar spine, cervical spine, right and left upper extremity CTS, and left lower extremity sciatica disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left ear hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric examinations, as well as speech discrimination testing.  All of the Veteran's left ear hearing loss symptoms and described hearing impairment are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others and recognizing speech (including television), which he reports causes social and occupational limitation.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing, and specifically measure and contemplate difficulty hearing words in conversation (as measured by speech recognition testing).  Speech recognition is a schedular rating criterion that recognizes any difficulty or inability to understand certain words in conversation, including the Veteran's own spoken words, and, in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered, and is measured by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to left ear hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected left ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels and speech recognition testing.  Therefore, the Board finds that the record does not reflect that the left ear hearing loss disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board also finds that all the symptomatology and impairment caused by the lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has been manifested by pain, stiffness, and forward flexion to 60 degrees and combined range of motion of the lumbar spine of 130 degrees, including due to pain, stiffness, and other orthopedic factors, as well as localized tenderness, guarding, and muscle spasm of the lumbar spine that resulted in abnormal gait or abnormal spinal contour.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the 20 percent rating.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran, as well as assertions and medical findings of difficulties with lifting and prolonged standing and walking.  Prolonged standing and walking have been considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates interference with standing and weight-bearing.  To the extent that prolonged standing or walking cause incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  As to functional impairment with lifting, the lifting day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  To the extent that lifting causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See also 38 C.F.R. § 4.71a, Note (2) and Plate V.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board also finds that all the symptomatology and impairment caused by the cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology and impairment of the cervical spine to the rating schedule, the degree of disability of the cervical spine throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 
38 C.F.R. § 4.20.  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the cervical spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran of difficulties working overhead.  To the extent that working overhead requires forward flexion, lateral flexion, extension, or rotation of the cervical spine, such motions are explicitly part of the schedular rating criteria.  To the extent that working overhead causes incidental pain in the cervical area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  Therefore, the Board finds that the record does not reflect that the cervical spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left upper extremity CTS and left lower extremity sciatica is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the upper radicular group or sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate sensory and motor symptoms of pain, numbness, tingling, decreased sensation, and decreased or absent reflexes.  

As to the symptom of weakness, it is contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  The upper radicular group is a group of nerves that proceed from fifth and sixth cervical vertebrae, which affect the sensation and movement of the shoulders, elbows, hands, and wrists.  See 38 C.F.R. § 4.124a, DC 8510.  Therefore, when the upper radicular group or sciatic nerve are not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out in the arms or legs, respectively.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis of upper radicular group or the sciatic nerve.  38 C.F.R. § 4.124a, DCs 8510, 8520.  Therefore, the Board finds that the record does not reflect that the Veteran's right and left upper extremity CTS and left lower extremity sciatica are so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an 

extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are right and left upper extremity CTS, cervical spine DDD, lumbar spine DDD, right and left lower extremity sciatica, left knee anterior cruciate ligament tear with meniscal tear and osteoarthritis, and left ear hearing loss.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected left ear hearing loss, lumbar spine, cervical spine, right and left upper extremity CTS, and left lower extremity sciatica disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a January 2016 rating 

decision denied entitlement to TDIU.  The Veteran has not appealed this rating decision; therefore, the issue of entitlement to TDIU is not before the Board on appeal.  


ORDER

An initial compensable rating for left ear hearing loss, for the entire initial rating period from April 29, 2004, is denied.

An initial disability rating of 20 percent, and no higher, for the lumbar spine DDD, for the initial rating period from December 10, 2004 to September 22, 2015, is granted; an initial disability rating in excess of 20 percent, for the period from September 22, 2015, is denied.

An initial disability rating for the cervical spine disability in excess of 10 percent, for the initial rating period from February 18, 2009 to September 22, 2015, and in excess of 20 percent for the period from September 22, 2015, is denied. 

An initial disability rating for right upper extremity CTS in excess of 20 percent, for the initial rating period from February 18, 2009 to September 22, 2015, is denied; an initial disability rating of 40 percent, and no higher, for the period from September 22, 2015, is granted.

An initial disability rating for left upper extremity CTS in excess of 20 percent, for the initial rating period from February 18, 2009 to September 22, 2015, is denied; an initial disability rating of 30 percent, and no higher, for the period from September 22, 2015, is granted.

An initial disability rating for left lower extremity sciatica, in excess of 10 percent for the initial rating period from December 10, 2004 to September 22, 2015, and in excess of 20 percent for the period from September 22, 2015, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


